Citation Nr: 0638156	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  01-03 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of 
bilateral knee injuries.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied reopening the veteran's 
claims for service connection for residuals of a back injury 
and residuals of bilateral knee injuries.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board reopened the 
claims in a December 2002 decision and remanded the merits of 
those claims for further development.  That development was 
completed, and the case was subsequently returned to the 
Board for appellate review.  However, the Board remanded 
those claims again in August 2003 and July 2006 for 
additional development.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have residuals of a 
back injury that are causally or etiologically related to his 
military service.

3.  The veteran has not been shown to have residuals of 
bilateral knee injuries that are causally or etiologically 
related to his military service.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

2.  Residuals of bilateral knee injuries were not incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice of the information or 
evidence needed to substantiate his claims for service 
connection prior to the initial rating decision in May 2000.  
However, the RO did send the veteran letters in October 2002, 
May 2004, and July 2006 in connection with the claims 
currently on appeal, which met the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claims for service connection were readjudicated in a 
supplemental statement of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively,"  
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the May 2004 letter stated that the evidence 
must show that that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.   Additionally, the October 2000 statement 
of the case (SOC) and the June 2005 and August 2006 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2002 and May 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2002 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  He was 
also asked to submit evidence pertaining to his claimed 
asbestos exposure.  A March 2003 letter further requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the October 2002 letter informed the 
veteran that it was ultimately his responsibility to provide 
evidence to support his claims.  

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the rating decisions, SOC, and SSOCs 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
this regard, the Board notes that a letter was sent to t he 
veteran in July 2006, which informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  The veteran was also afforded VA 
examinations in November 1999, February 2005, and August 
2006.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.




Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


I.  Residuals of a Back Injury

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for residuals 
of a back injury.  The Board acknowledges the veteran's 
service medical records showing that he complained of pain in 
the lumbosacral spine on several occasions.  However, he was 
last seen with such complaints in January 1945, and his 
October 1945 separation examination did not find any 
musculoskeletal defects, a neurological diagnosis, or related 
symptomatology.  Thus, any symptomatology the veteran may 
have experienced in service appears to have been acute and 
transitory and to have resolved without residuals prior to 
his separation.  Moreover, the Board notes that the veteran 
did not seek any treatment for his back until many years 
following his separation from service.  Therefore, the Board 
finds that residuals of a back injury did not manifest during 
service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
residuals of a back injury, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a back disorder is itself evidence which tends to show that 
residuals of a back injury did not have an onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that residuals of 
a back injury manifested during service or within close 
proximity thereto, the Board also finds that the more 
probative evidence of record does not does not link the 
veteran's current back disorder to service.  The August 2006 
VA examiner indicated that many years lapsed without any 
complaints or treatment of a back disorder and stated that he 
could not comment on the likelihood that his degenerative 
changes of the back were related to any disease or injury in 
service.  The examiner indicated that the majority of the 
veteran's osteoarthritis was linked to one or more factors, 
such as aging, occupations, trauma, and repetitive insults 
over time as well as obesity.  He concluded that he could not 
say that the veteran's problems had their onset in service 
without resorting to speculation.  

The Board does acknowledge the statements submitted by 
private physicians in December 2000 and April 2006.  The 
December 2000 private physician stated that he could not tell 
how much of the veteran's current back problems were related 
to his in-service injuries, but indicated that they were 
fairly significant.   In addition, the April 2006 private 
physician stated that injuries such as the ones sustained in 
service will often improve to an acceptable level of function 
until enough degenerative changes occur to overcome that 
level of function.  He also noted that the veteran currently 
has marked degenerative changes and stenosis of the lumbar 
spine as well as spinal claudication with radicular pain 
secondary to those findings.  He further indicated that there 
is evidence that the original injury occurred in service.  In 
a light most favorable to the veteran, these statements are 
construed as supporting the veteran's contention that he 
currently has a back disorder that is related to his military 
service.  However, the law is clear that it is the Board's 
duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).

After weighing the medical evidence, the Board finds the 
August 2006 VA examiner's opinion to be more probative.  The 
December 2000 and April 2006 private physicians apparently 
did not have a comprehensive review of the claims file.  In 
this regard, the Board notes that the December 2000 private 
physician specifically indicated that his opinion was based 
on the veteran's own reported history.  Similarly, the August 
2006 private physician did not indicate that he had reviewed 
the veteran's claims file.  In fact, the December 2000 
private physician indicated that many of the veteran's 
records were destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri even though the 
veteran's complete service medical records are associated 
with the claims file.  As such, the private physicians' 
opinion rests on incomplete information.  In contrast, the 
August 2006 VA examiner offered his opinion based on a review 
of all of the evidence, including the service medical records 
and the private physicians' December 2000 and April 2006 
statements, and offered a rationale for the opinion reached 
that is clearly supported by the evidence of record.  In 
fact, he specifically discussed the April 2006 statement from 
the private physician.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the August 2006 
VA medical examiner who had the benefit and review of all 
pertinent medical records and who provides a rationale 
supported by the record. Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for residuals of a back injury.


II.  Residuals of Bilateral Knee Injuries

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for residuals 
of bilateral knee injuries.   The Board does acknowledge the 
veteran's service medical records indicating the veteran 
reported having left knee pain in November 1944.  His service 
medical records do not document any treatment for his right 
knee, and an examination of the left knee in November 1944 
was negative.   The remainder of his service medical records 
are silent as to any additional complaints or treatment for 
his left knee.  The veteran's October 1945 separation 
examination did note that he had sprained both of his knees 
in 1943 when he fell of a horse, and the examiner commented 
that such an injury would result in a disability.  However, a 
physical examination did not reveal any musculoskeletal 
defects or a neurological diagnosis.  Thus, any 
symptomatology the veteran may have experienced in service 
appears to have been acute and transitory and to have 
resolved without residuals prior to his separation.  
Moreover, the medical evidence of record shows that the 
veteran did not seek treatment for his knees until many years 
following his separation from service.  The Board finds this 
gap in time significant, and, as noted above with regard to 
the claim for service connection for residuals of a back 
injury, it weighs against the existence of a link between the 
veteran's current bilateral knee disorder and his time in 
service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that residuals 
of bilateral knee injuries did not manifest during service or 
for many years thereafter.

In addition to the lack of evidence showing that residuals of 
bilateral knee injuries manifested during service or within 
close proximity thereto, the Board also finds that the more 
probative evidence of record does not does not link the 
veteran's current bilateral knee disorder to service.  The 
August 2006 VA examiner indicated that the majority of the 
veteran's osteoarthritis was linked to one or more factors, 
such as aging, occupations, trauma, and repetitive insults 
over time as well as obesity.  He also noted that the 
veteran's medical records documented him as having synovitis 
of both knees, but he stated that synovitis is not a 
permanent disability and does not necessarily lead to 
osteoarthritis.  He further commented that the there was too 
much of a time lapse between the veteran's problems and 
manifestations of symptoms and his original injury in 
service.  Following a review of the veteran's claims file, he 
stated that he could not say that the veteran's problems had 
their onset in service without resorting to speculation.  

The Board does acknowledge the statement submitted by a 
private physician in April 2006.  The physician stated that 
injuries such as the ones sustained in service will often 
improve to an acceptable level of function until enough 
degenerative changes occur to overcome that level of 
function.  He also noted that the veteran currently has 
degenerative joint disease in both knees.  In a light most 
favorable to the veteran, this statement is construed as 
supporting the veteran's contention that he currently has a 
bilateral knee disorder that is related to his military 
service.  However, as discussed above, the law is clear that 
it is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
August 2006 VA examiner's opinion to be more probative.  The 
April 2006 private physician apparently did not have a 
comprehensive review of the claims file.  As discussed above, 
the private physician did not indicate that he had reviewed 
the veteran's claims file.  In fact, he indicated that many 
of the veteran's records were destroyed in a fire at the 
National Personnel Records Center in St Louis, Missouri even 
though the veteran's complete service medical records are 
associated with the claims file.  As such, the private 
physician's opinion rests on incomplete information.  In 
contrast, the August 2006 VA examiner offered his opinion 
based on a review of all of the evidence, including the 
service medical records and the private physician's April 
2006 statement, and offered a rationale for the opinion 
reached that is clearly supported by the evidence of record.  
In fact, he specifically discussed the April 2006 statement 
from the private physician.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the August 2006 
VA medical examiner who had the benefit and review of all 
pertinent medical records and who provides a rationale 
supported by the record. Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for residuals of bilateral knee injuries.


III.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a back injury and of bilateral 
knee injuries is not warranted.  Although the veteran 
contends that he currently has residuals of a back injury and 
of bilateral knee injuries that are related to his military 
service, the veteran is not a medical professional, and 
therefore his beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical 
etiology or diagnosis and absent a professional medical 
opinion linking a current disorder to service, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


ORDER

Service connection for residuals of a back injury is denied.

Service connection for residuals of bilateral knee injuries 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


